Filed 2/29/16 In re Reyna S. CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


In re REYNA S., a Person Coming Under
the Juvenile Court Law.


THE PEOPLE,
                                                                       G052422
     Plaintiff and Respondent,
                                                                       (Super. Ct. No. DL048079)
         v.
                                                                       OPINION
REYNA S.,

     Defendant and Appellant.



                   Appeal from a judgment of the Superior Court of Orange County, Lewis W.
Clapp, Judge. Affirmed.
                   Jared M. Hartman, under appointment by the Court of Appeal, for
Defendant and Appellant.
                   No appearance for Plaintiff and Respondent.
              Appellant Reyna S. was adjudged a ward of the court pursuant to Welfare
and Institutions Code section 602 for having assaulted and battered her mother (Pen.
Code, §§ 240 & 242). Appellant was represented by counsel and the juvenile court found
the allegations true beyond a reasonable doubt.
              The facts, while disturbing, are not complicated. Reyna, a 13-year-old girl,
did not come home one night. When she returned home the next day she was
accompanied by a friend Reyna’s mother thought was “really high.” When the friend left
the house, mom closed the door and blocked it to prevent Reyna from leaving again.
Reyna called her names and tried to get around her, but failing that, she resorted to
violence, striking her mother in the face about 10 times until her mother was able to call
the police and hold Reyna down until they arrived.
              Reyna denied all this, asserting her mother inexplicably grabbed her as she
was trying to leave the house and hit her. An altercation ensued, during which mom did
not hit Reyna, but held her shoulders and pushed her to the couch. Reyna’s trial counsel
argued self-defense. But the judge explicitly adopted mom’s account, and that left no
room for self-defense.
              Reyna appealed, and we appointed counsel to represent her. Counsel filed
a brief which set forth the facts of the case and points counsel had considered as possible
appellate issues: sufficiency of the evidence and Reyna’s ability to appreciate the
wrongfulness of her acts. Counsel did not argue against his client, but advised the court
he could find no issues to argue on appellant’s behalf. His brief complied with the
requirements of Anders v. California (1967) 386 U.S. 738 and People v. Wende (1979) 25
Cal. 3d 436. Appellant was given 30 days to file written argument in her own behalf.
That period passed, and we received no communication from appellant.
              We examined the record ourselves to see if we could find any arguable
issue and found no putative error in the determination of appellant’s guilt. We find
ourselves in agreement with appellate counsel that there are no appellate issues with a
                                             2
reasonable prospect of success with respect to appellant’s guilt or the judgment imposed
upon her.
                                      DISCUSSION
              There is really very little to say here. Reyna admits she hit her mother
repeatedly. That fulfills the requirements of the two statutes involved: assault and
battery. She disputes how the incident started – a point the trial judge resolved against
her – but even she admits her mother never hit her, but merely grabbed her shoulders.
              This was a credibility contest. Only one of the two versions of the facts
could be correct and the trial judge believed it was the version set forth by Reyna’s
mother. We cannot, from this vantage point, second-guess that call, and there is nothing
else that suggests itself as a possible issue. We have no doubt that a 13-year-old knows
the wrongfulness of hitting her mother – or anyone, for that matter. And it is difficult to
imagine evidence more substantial than your own mother testifying against you. So we
must conclude appellate counsel was correct in abandoning those arguments – and we
can’t find any others.
              In short, there was really nothing much defense could have done in this
case and the trial was correctly and appropriately conducted. We find no appellate issues.
The judgment is affirmed.




                                                 BEDSWORTH, ACTING P. J.
WE CONCUR:



FYBEL, J.



IKOLA, J.

                                             3